Exhibit 3
     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


        BEFORE THE PATENT TRIAL AND APPEAL BOARD


                  SAMSUNG DISPLAY CO., LTD.,
                          Petitioner,


                                v.


                      SOLAS OLED, LTD.,
                         Patent Owner.


                     Case No. IPR2020-00320
                     U.S. Patent No. 7,446,338




PETITION FOR INTER PARTES REVIEW OF U.S. PATENT NO. 7,446,338
      UNDER 35 U.S.C. §§ 311–319 AND 37 C.F.R. § 42.100 et seq.
                        LIST OF EXHIBITS

Exhibit   Description
1001      U.S. Patent No. 7,446,338 (the “’338 patent”)
1002      File History for U.S. Patent No. 7,446,338
1003      U.S. Patent Application Pub. No. 2002/0158835 (“Kobayashi”)
1004      U.S. Patent Application Pub. No. 2004/0113873 (“Shirasaki”)
1005      International Publication No. WO 03/079441 (“Childs”)
1006      European Patent Application No. EP 1331666 (“Yamazaki”)
1007      U.S. Patent Application Pub. No. 2004/0165003 (“Shirasaki II”)
1008      Japanese Patent Publication No. 2004-258172
1009      U.S. Patent Application Pub. No. 2003/0151637 (“Nakamura”)
1010      International Publication No. WO 03/079442 (“Hector”)
1011      International Publication No. WO 03/079449 (“Young”)
1012      Tsujimura, Takatoshi. OLED Display Fundamentals and
          Applications: Fundamentals and Applications, John Wiley &
          Sons, Incorporated, 2012. (“Tsujimura”)
1013      Crawford, Gregory P. Flexible flat panel display technology. Vol.
          3. West Sussex: Wiley, 2005. (“Crawford”)
1014      U.S. Patent Application Pub. No. 2003/0127657 (“Park”)
1015      U.S. Patent No. 7,498,733 (“Shimoda”)
1016      U.S. Patent Application Pub. No. 2002/0000576 (“Inukai”)
1017      U.S. Patent Application Pub. No. 2002/0009538 (“Arai”)
1018      Declaration of Dr. Adam Fontecchio
1019      Curriculum Vitae of Adam Fontecchio




                               -1-
                                              Table of Contents

I.      Introduction......................................................................................................4

II.     Standing, Mandatory Notices, and Fee Authorization ....................................9

III.    Summary of Challenge ..................................................................................10

IV.     Overview of the ’338 Patent ..........................................................................12

        A.       “Interconnections Which Are Formed to Project from a Surface
                 of the Transistor Array Substrate” ......................................................14

        B.       “Driving Transistor,” “Switch Transistor,” and “Holding
                 Transistor” ...........................................................................................18

        C.       Prosecution History .............................................................................19

V.      Level of Ordinary Skill ..................................................................................21

VI.     Claim Construction ........................................................................................21

        A.       “transistor array substrate” (claim 1) ..................................................21

        B.       “a plurality of interconnections which are formed to project
                 from a surface of the transistor array substrate” (claim 1) ..................23

        C.       “the pixel electrodes being arrayed along the interconnections
                 between the interconnections on the surface of the transistor
                 array substrate” (claim 1) ....................................................................25

VII. Overview of the Prior Art ..............................................................................26

        A.       Kobayashi (Ex. 1003) ..........................................................................29

        B.       Shirasaki (Ex. 1004) ............................................................................32

        C.       Childs (Ex. 1005) ................................................................................34

VIII. Application of Prior Art to the Challenged Claims .......................................37

        A.       Ground I: Claims 1–2, 5–6, and 9–11 Are Unpatentable Under
                 35 U.S.C. § 103 Over the Combination of Kobayashi and
                 Shirasaki. .............................................................................................38


                                                         -2-
               1.        Claim 1 ......................................................................................39

               2.        Claim 2 ......................................................................................58

               3.        Claim 5 ......................................................................................58

               4.        Claim 6 ......................................................................................59

               5.        Claim 9 ......................................................................................60

               6.        Claim 10 ....................................................................................61

               7.        Claim 11 ....................................................................................62

      B.       Ground II: Claims 1–3 and 5–13 Are Unpatentable Under 35
               U.S.C. § 103 Over the Combination of Childs and Shirasaki.............63

               1.        Claim 1 ......................................................................................64

               2.        Claim 2 ......................................................................................82

               3.        Claim 3 ......................................................................................84

               4.        Claim 5 ......................................................................................86

               5.        Claim 6 ......................................................................................87

               6.        Claim 7 ......................................................................................87

               7.        Claim 8 ......................................................................................88

               8.        Claim 9 ......................................................................................88

               9.        Claim 10 ....................................................................................88

               10.       Claim 11 ....................................................................................90

               11.       Claim 12 ....................................................................................91

               12.       Claim 13 ....................................................................................92

IX.   Conclusion .....................................................................................................93




                                                       -3-
I.    INTRODUCTION
      Samsung Display Co., Ltd. (“Petitioner”) petitions for inter partes review

seeking cancellation of claims 1–3 and 5–13 of U.S. Patent No. 7,446,338 (Ex. 1001,

“’338 patent”), assigned to Solas OLED, Ltd. (“Patent Owner”).

      The ’338 patent relates to active-matrix organic light-emitting diode

(AMOLED) display panels. Ex. 1001, 1:51–65, 4:53–56, 5:51–53. The patent is

directed to AMOLED displays having two purportedly distinctive features: (1)

conductive “interconnections” that project from the surface of the substrate on which

the OLED elements are formed, id., 2:42–44, 3:63–67; and (2) a specific circuit to

drive each pixel in the OLED device made up of three thin-film transistors (“TFTs”),

id., 6:45–7:18.

      Regarding the first feature, the ’338 patent describes and claims three types of

projecting “interconnections” (“feed, “select,” and “common”):




                                        -4-
      The ’338 patent explains that each type of interconnection is a low-resistance

conductive element that “projects” upward in relation to the substrate below

containing the TFTs (and on which the OLED elements are formed). Id., 2:42–44.

Each type of interconnection is electrically coupled to (and lowers the resistance of)

a separate conductive component in the OLED structure. For example, the “feed”

interconnection is electrically coupled to the voltage supply lines that bring power

to the OLED elements, id., 5:48–50, 14:20–29, and the “common” interconnection

is electrically coupled to the transparent cathode electrode in each of the OLED

elements, id., 7:16–18, 17:59–18:7.

      However, these types of projecting interconnections were all known in the

prior art. Accordingly, during prosecution of the ’338 patent, original independent



                                        -5-
claim 1 was rejected by the Examiner over the prior art. Ex. 1002, 446 (October 23,

2007 Non-Final Rejection) (citing “auxiliary electrode[s] 621” and “721” of

European Patent Application No. EP 1331666 to Yamazaki et al. (“Yamazaki”) (Ex.

1006) for the claimed “plurality of interconnections.”).

      To gain allowance of the ’338 patent, the applicants added to independent

claim 1 another feature—the specific three-transistor circuit structure of each pixel:




                                        -6-
But while the Examiner believed this second feature to be novel at the time, he was

not made aware that the prior art disclosed this specific structure and specifically

encouraged use of it over two-transistor structures. For instance, the Examiner was

not informed of prior art U.S. Patent Application Pub. No. 2004/0113873 to

Shirasaki et al. (“Shirasaki”), which disclosed this three-transistor pixel circuit

structure more than a year before the U.S. filing date of the ’338 patent. This

reference was not identified during prosecution, even though it had the same lead

inventor as the ’338 patent.1

         Shirasaki taught the three-transistor pixel circuit structure claimed in the ’338

patent, with circuit diagrams depicting the same structure as found in the ’338 patent.

Compare Ex. 1004, Figs. 1, 5A–B, 9A–B, with Ex. 1001, Fig. 2. Moreover,

Shirasaki explained why its three-transistor pixel circuit structure was an

improvement for OLED displays and should be used instead of the two-transistor

pixel circuit structure more commonly used in OLED displays at the time. See Ex.

1004, ¶¶ [0002]–[0025].




1
    For clarity, because this prior art reference and the challenged patent share the same

lead inventor, Tomoyuki Shirasaki, the Petition refers to this reference as

“Shirasaki,” and to the challenged patent as “the ’338 patent.”


                                            -7-
      Thus, both purportedly distinctive features of the ’338 patent were taught in

the prior art as desirable features to improve the performance of OLED displays.

Further, as noted above, Shirasaki described why it would have been beneficial to

use its three-transistor pixel circuit (the second feature) to replace the conventional

pixel circuits found in OLED prior art that included the claimed “interconnections”

(the first feature). Accordingly, claims 1–3 and 5–13 would have been obvious to a

person of ordinary skill at the time of the alleged invention based on the prior art.

      As explained in Ground I below, claims 1–2, 5–6, and 9–11 are unpatentable

over U.S. Patent Application Pub. No. 2002/0158835 to Kobayashi et al.

(“Kobayashi”) in view of Shirasaki. Kobayashi teaches the claimed “common” type

of projecting interconnections, which are electrically connected to and lower the

resistance of the pixel cathode. The combination of Kobayashi and Shirasaki would

have been no more than simple substitution of one known element (Shirasaki’s three-

transistor pixel circuit) for another (Kobayashi’s two-transistor pixel circuit), a

substitution motivated by the reasons expressly described by Shirasaki, Ex. 1004, ¶¶

[0002]–[0025].

      As explained in Ground II below, claims 1–3 and 5–13 of the ’338 patent are

unpatentable as obvious over the combination of International Publication No. WO

03/079441 to Childs et al. (“Childs”) and Shirasaki. Childs discloses the other two

types of projecting interconnections claimed by the ’338 patent (“feed”



                                         -8-
interconnections electrically connected to a supply line and “select” interconnections

electrically connected to a scan line).        Similar to the Kobayashi–Shirasaki

combination, the combination of Childs and Shirasaki would have been no more

than the simple substitution of Shirasaki’s three-transistor pixel circuit for Childs’

two-transistor pixel circuit, a substitution which again was motivated for the reasons

described in Shirasaki, Ex. 1004, ¶¶ [0002]–[0025].

II.    STANDING, MANDATORY NOTICES, AND FEE
       AUTHORIZATION
       Grounds for Standing: Pursuant to 37 C.F.R. § 42.104(a), Petitioner certifies

that the ’338 patent is available for IPR and that Petitioner is not barred or estopped

from requesting an IPR challenging the ’338 patent on the grounds identified in this

petition.

       Real Party-in-Interest: Petitioner identifies Samsung Display Co., Ltd.,

Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc. as real

parties in interest.

       Related Matters: Patent Owner has asserted the ’338 patent in litigation

against the real parties-in-interest in Solas OLED Ltd. v. Samsung Display Co., Ltd.,

et al., Case No. 2:19-cv-00152-JRG (E.D. Tex.). Patent Owner has also asserted the

’338 patent in litigation against Apple Inc. in Solas OLED Ltd. v. Apple Inc., Case

No. 6:19-cv-00527 (W.D. Tex.), and against Google Inc. in Solas OLED Ltd. v.

Google Inc., Case No. 6:10-cv-00515 (W.D. Tex.).


                                         -9-
       Lead and Back-Up Counsel: Petitioner designates David A. Garr (Reg. No.

74,932, dgarr@cov.com) as lead counsel and Grant D. Johnson (Reg. No. 69,915,

gjohnson@cov.com) as back-up counsel, both of Covington & Burling LLP, One

CityCenter, 850 Tenth Street, NW, Washington, DC 20001 (postal and hand

delivery), telephone: 202-662-6000, facsimile: 202-662-6291.

       Petitioner also designates Peter P. Chen (Reg. No. 39,631) as back-up counsel,

of Covington & Burling LLP, 3000 El Camino Real, 5 Palo Alto Square, 10th Floor,

Palo Alto, CA 94306 (postal and hand delivery), telephone: 650-632-4700, facsimile:

650-632-4800.

       Service Information: Service information is provided in the designation of

counsel above. Petitioner consents to service of all documents via electronic mail at

the email addresses above and at Samsung-Solas@cov.com.

       Fee Authorization: The Office is authorized to charge $30,500 ($15,500

request fee and $15,000 post-institution fee) for the fees set forth in 37 C.F.R.

§ 42.15(a) (as well as any additional fees that might be due) to Deposit Account No.

60-3160.

III.   SUMMARY OF CHALLENGE

       Petitioner requests IPR of claims 1–3 and 5–13 of the ’338 patent under 35

U.S.C. § 103 based on the following prior art combinations:




                                        - 10 -
         • Ground I: Claims 1–2, 5–6, and 9–11 are obvious over the combination
              of Kobayashi and Shirasaki.

         • Ground II: Claims 1–3 and 5–13 are obvious over the combination of
              Childs and Shirasaki.

         The ’338 patent has a U.S. filing date of September 26, 2005, and claims

priority to a Japanese application filed on September 29, 2004. Each of the asserted

references is available as prior art under 35 U.S.C. § 102 (pre-AIA)2, as shown in

the following table.

                                                                             Availability
    Exhibit             Reference                      Date(s)
                                                                            as Prior Art
    Ex. 1003 U.S. Patent Application         October 31, 2002               §§ 102 (a),
             Pub. No. 2002/0158835           (published);                   (b), and (e)
             (“Kobayashi”)
                                             April 19, 2002 (filed)
    Ex. 1004 U.S. Patent Application         June 17, 2004 (published);     § 102 (b)3
             Pub. No. 2004/0113873
             (“Shirasaki”)                   September 16, 2003 (filed)

    Ex. 1005 International Publication       Sept. 25, 2003 (published);    §§ 102 (a),
             No. WO 03/079441                                               (b), and (e)
             (“Childs”)                      Feb. 21, 2003 (filed)




2
    Because the application for the ’338 patent was filed prior to March 16, 2013, the

pre-AIA conditions for patentability apply.
3
    Foreign priority is not applicable for Section 102(b).           See generally MPEP

§ 2133.02.


                                            - 11 -
IV.   OVERVIEW OF THE ’338 PATENT
      The ’338 patent (Ex. 1001) states that it “relates to a display panel using a

light-emitting element,” Ex. 1001, 1:14–15—specifically, to a “organic

electroluminescent display panel of [the] active matrix driving type” (i.e. an

“AMOLED”), id., 1:51–65, 3:53–56, 5:51–53; Ex. 1018, ¶ [0054]. The challenged

claims are directed to an AMOLED structure with two key features: (a) conductive

“interconnections” that project from the surface of a substrate on which the OLED

elements are formed, id., 3:63–67; and (b) a specific circuit design for each pixel in

the OLED display panel made up of three TFTs, id., 6:45–7:18.

      In particular, challenged independent claim 1 recites:

      1. A display panel comprising:

      [a] a transistor array substrate which includes a plurality of pixels and
      comprises a plurality of transistors for each pixel, each of the transistors
      including a gate, a gate insulating film, a source, and a drain;

      [b] a plurality of interconnections which are formed to project from a
      surface of the transistor array substrate, and which are arrayed in
      parallel to each other;

      [c] a plurality of pixel electrodes for the plurality of pixels, respectively,
      the pixel electrodes being arrayed along the interconnections between
      the interconnections on the surface of the transistor array substrate;

      [d] a plurality of light emitting layers formed on the pixel electrodes,
      respectively and


                                          - 12 -
      [e] a counter electrode which is stacked on the light-emitting layers,

      [f] wherein said plurality of transistors for each pixel include [1] a
      driving transistor, one of the source and the drain of which is connected
      to the pixel electrode, [2] a switch transistor which makes a write
      current flow between the drain and the source of the driving transistor,
      and [3] a holding transistor which holds a voltage between the gate and
      source of the driving transistor in a light emission period.

      The ’338 patent concedes, in the “Description of the Related Art,” Ex. 1001,

1:16–2:30, that many of these claim elements were known in the art and commonly

used in “conventional organic electroluminescent display panel[s] of [the] active

matrix driving type,” id., 1:21–26, 1:51–52, noting that such conventional

AMOLED display panels contained a “transistor array substrate” (element [a]), id.,

2:17–21; “an organic electroluminescent element . . . for each pixel” (elements [c]–

[e]), id., 1:24–31; “interconnections such as a power supply line,” (element [b]), id.,

1:51–56; and “driving” and “switching transistors” (elements [f][1] and [f][2]), id.,

1:21–31; Ex. 1018, ¶ [0055].

      The only purportedly novel elements of challenged independent claim 1 are

the ones underlined above: that is, the claimed “interconnections which are formed

to project from a surface of the transistor array substrate” (element [b]); and a three-

transistor circuit “for each pixel” that includes a “holding transistor” in addition to




                                         - 13 -
the conventional “driving and “switch transistor[s]” (element [f][3]). These features

are discussed in the following two subsections.

      A.     “Interconnections Which Are Formed to Project from a Surface
             of the Transistor Array Substrate”
      The ’338 patent explains that in conventional AMOLED displays, electrical

“interconnections such as a power supply line to supply a current to an organic EL

element are patterned simultaneously in the thin-film transistor patterning step by

using the [same] material as a thin-film transistor.” Ex. 1001, 1:51–65. Because the

electrical interconnections are formed in the same layer as the TFT, “the thickness

of the interconnection equals that of the thin-film transistor,” id., which “is thin

literally,” id., 2:2–3; Ex. 1018, ¶ [0056].

      The ’338 patent explains that these thin interconnections cause resistance

problems: when “a current is supplied from the interconnection to a plurality of light-

emitting elements, a voltage drop occurs, or the current flow through the

interconnection delays due to the electrical resistance of the interconnection.” Ex.

1001, 2:3–7. The ’338 patent explains that other thin elements in conventional

OLEDs similarly suffer from issues caused by high resistance—specifically, the

cathode electrodes of the “organic EL element” itself, which are “[c]onventionally . . .

formed as a transparent electrode of, e.g., a metal oxide having a high resistance

value,” such as “ITO [indium tin oxide].” Id., 13:28–14:2. The “only” way to

“sufficiently reduce the sheet resistance” of these transparent cathodes is “by


                                         - 14 -
increasing the[ir] thickness,” id, 14:2–3—but “[w]hen the material is thick, the

transparency of the organic EL element decreases inevitably . . . and the display

characteristic becomes poor,” id., 14:4–7; Ex. 1018, ¶ [0057].

      To solve the problems caused by the high resistance of these components,

the ’338 patent proposes the use of three types of additional “interconnections,” each

of which has a “low resistance” and is “electrically connected” to higher-resistance

components in the OLED structure (decreasing their resistance). Ex. 1001, 21:63–

22:61. The “common interconnection” is electrically connected to the higher-

resistance cathode electrode of the OLED elements, bringing down the resistance of

that cathode and making its voltage “uniform[]” across the electrode. Id., 22:2–10.

Two other types of interconnections, “select” and “feed,” are “electrically connected”

to the “thin scan lines” and “thin supply lines” of the OLED display, respectively,

bringing down the resistance of those thin lines. Id., 22:20–61. The ’338 patent

explains that “[w]hen the resistance of these interconnections decreases, the signal

delay and voltage drop can be suppressed.” Id., 3:63–67; Ex. 1018, ¶ [0058].

      The ’338 patent’s “plurality of interconnections” are illustrated in annotated

Figure 1, showing “a schematic plan view . . . of a display panel 1 which is operated

by the active matrix driving method.” Ex. 1001, 4:53–56. The display panel

includes “a plurality of select interconnections 89, a plurality of feed

interconnections 90, and a plurality of common interconnections 91,” id., 5:23–27,



                                        - 15 -
arranged between “sub-pixel[s]” Pr, Pg, and Pb, id., where “the select

interconnection 89 overlaps” and is “electrically connected to the scan line [X],”

and “[t]he feed interconnection 90 overlaps” and is “electrically connected to the

supply line [Z],” id., 5:46–50; Ex. 1018, ¶¶ [0059]–[0060]:




      Figure 6 illustrates a cross-section of “the layer structure of display panel 1.”

Ex. 1001, 8:18–20. As this figure shows, the projecting interconnections are formed

on top of a layered “transistor array substrate 50” (shown in orange). Id., 10:42–47

(depicting “insulating substrate 2,” “gate insulating film 31,” “protective insulating

film 31,” and “planarization film 3” forming a “layered structure” that contains

                                        - 16 -
“switch transistors 21” and “driving transistors 23” and “is called a transistor array

substrate 50”); Ex. 1018, ¶¶ [0061]–[0062]:




      As illustrated in annotated Figure 6 above, “the select interconnection 89 and

feed interconnection 90 project upward from the upper surface of the planarization

film,” Ex. 1001, 11:36–41, as does “common interconnection 91,” which is “formed

on the insulating line 61,” id., 10:48–58. Each of the “organic EL element[s] 20” is

“electrically connected to the . . . source 23s of the driving transistor 23” through

“contact hole 88,” id., 12:6–15, and the “counter electrode 20c functioning as the

cathode of the organic EL element 20” is “electrically connected to the common

interconnections 91,” id., 13:28–37; Ex. 1018, ¶ [0063].



                                        - 17 -
      B.    “Driving Transistor,” “Switch Transistor,” and “Holding
            Transistor”

      The “layered structure” of “transistor array substrate 50” includes within it

three transistors for each sub-pixel of the display panel 1: “switch transistor 21,”

“holding transistor 22,” and “driving transistor 23.” Ex. 1001, 10:25–47. The

“circuit arrangement” of these three transistors (along with interconnections 89–91

and organic EL element 20) is depicted in annotated Figure 2, id., 6:45–7:18; Ex.

1018, ¶ [0064]:




                                       - 18 -
      The ’338 patent explains that “switch transistor 21 functions to turn on

(selection period) and off (light emission period) [] the current between the signal

line Yj and the source 23s of the driving transistor 23,” Ex. 1001, 17:26–37, as

illustrated by arrows “A” in Figure 2, above, id., 16:30–41. If the switching

transistor is on, “no driving current flows to the organic EL element 20, and no light

emission occurs.” Id., 17:24–25. The “holding transistor 22 functions to . . . hold

the voltage between the gate 23g and the source 23s of the [driving] transistor 23 in

the light emission period.” Id., 17:29–37. Finally, the “driving transistor 23

functions to drive the organic EL element by supplying a current . . . to the organic

EL element 20,” causing “the organic EL element [to] emit[] light.” Id. (with that

“driving current” illustrated by arrow “B” in Figure 2, above, id., 17:10–15); Ex.

1018, ¶¶ [0065]–[0066].

      C.     Prosecution History

      As originally filed, claim 1 of the ’338 patent’s application contained only

elements [a]–[e] listed above, and did not require the three-transistor pixel circuit

(element [f]), i.e., a “driving transistor,” “holding transistor,” and “switch transistor.”

Ex. 1002, 817 (September 26, 2005 originally filed claims). The Examiner rejected

this original claim as anticipated by Yamazaki, noting that Yamazaki disclosed every

limitation of the claim including the “plurality of interconnections which are formed

to project to a surface of the transistor array substrate.” Id., 446 (October 23, 2007



                                         - 19 -
Non-Final Rejection) (citing “auxiliary electrode 621” and “auxiliary electrode 721”

of Yamazaki as teaching the claimed “plurality of interconnections.”).                  The

Examiner stated, however, that originally filed dependent claim 2 (requiring that the

“plurality of transistors includes a driving transistor . . . a switch transistor . . . and a

holding transistor”) would “be allowable if rewritten in independent form.” Id., 448,

817.

       In response to this initial Office Action, the applicants amended claim 1 “to

incorporate the subject matter of claim 2 [i.e. the three-transistor pixel circuit],” id.,

436 (February 25, 2008 Remarks), and the Examiner issued a Notice of Allowance

for all pending claims, id., 333 (May 30, 2008 Notice of Allowance).

       The applicants never identified Shirasaki during prosecution. Two months

after the issuance of the Notice of Allowance and the close of prosecution, the

applicants submitted an Information Disclosure Statement identifying another

application that listed Tomoyuki Shirasaki as the lead inventor—U.S. Patent

Publication No. 2004/0165003 (“Shirasaki II”) (Ex. 1007)—as well as its Japanese

counterpart (JP 2004-258172) (Ex. 1008). Id., 32–36 (August 5, 2008 IDS).

       Because prosecution had closed, the applicants provided a statement under 37

C.F.R. § 1.97(e) representing that Shirasaki II was not “known to any individual

designated in 37 C.F.R. 1.56(c) more than three months prior to the filing of this

Information Disclosure Statement,” id., even though Shirasaki II had been published



                                           - 20 -
nearly four years earlier and Tomoyuki Shirasaki was also the lead named inventor

of the ’338 patent. The applicants also did not indicate in the IDS that Shirasaki II

disclosed the same three-transistor pixel circuit as the ’338 patent. Compare Ex.

1001, Fig. 2, with Ex. 1007, Fig. 1, Fig. 3.

      After the applicants paid the issue fee on August 29, 2008, Ex. 1002, 31, the

Examiner initialed the IDS on September 19, 2008, id., 30, and the ’338 patent issued

on November 4, 2008.

V.    LEVEL OF ORDINARY SKILL

      A person of ordinary skill in the art (“POSA”) of the ’338 patent at the time

of the alleged invention would have had a relevant technical degree in electrical

engineering, computer engineering, physics, or the like, and 2–3 years of experience

in active matrix display design and/or manufacturing. Ex. 1018, ¶¶ [0073]–[0074].

VI.   CLAIM CONSTRUCTION
      In IPR proceedings, claims are now construed “in accordance with their

ordinary and customary meaning.” 37 C.F.R. § 42.100(b); see Phillips v. AWH

Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005). Petitioner discusses the meaning of

certain claim limitations below.

      A.     “transistor array substrate” (claim 1)

      The ’338 patent describes the “transistor array substrate” as the layered

structure on which the pixel electrodes are formed. The “transistor array substrate

50” is depicted in orange in annotated Figure 6 of the ’338 patent below:

                                        - 21 -
As Figure 6 demonstrates, the “transistor array substrate” includes all of the layers

beneath the pixel electrodes, including the insulating substrate (element 2 in Figure

6), the gate insulating film (element 31 in Figure 6) and any additional planarization

or other insulating layers above the transistor array and below the pixel electrodes

(in Figure 6, protective insulating film 32 and planarization film 33). Ex. 1018, ¶¶

[0079]–[0081] (citing Ex. 1015, 8:38–58).

      The ’338 patent’s specification describes the “transistor array substrate” as

including all of the layers beneath the pixel electrodes, from the bottommost

“insulating substrate” through the topmost insulating layer on whose surface the

pixel electrodes are formed (in Figure 6, the planarization film 33), Ex. 1018, ¶

[0077]:

                                        - 22 -
      The plurality of sub-pixel electrodes 20a are arrayed in a matrix on the
      upper surface of the planarization film 33, i.e., on the surface of the
      transistor array substrate 50.       The sub-pixel electrodes 20a are
      formed . . . by patterning a transparent conductive film formed on the
      entire surface of the planarization film 33.

Ex. 1001, 11:50–55 (emphasis added); see also id., 10:48–51. Edwards Lifesciences

LLC v. Cook Inc., 582 F.3d 1322, 1334 (Fed. Cir. 2009) (“the specification’s use of

‘i.e.’ signals an intent to define the word to which it refers”) (emphasis added).

      Accordingly, this term should be interpreted as covering a layered structure

including a bottom insulating substrate through a topmost insulating layer on whose

surface the pixel electrodes are formed. Ex. 1018, ¶ [0082].

      B.     “a plurality of interconnections which are formed to project from
             a surface of the transistor array substrate” (claim 1)

      Claim 1 refers to “a plurality of interconnections which are formed to project

from a surface of the transistor array substrate.” As noted above, the ’338 patent

defines the “surface of the transistor array substrate” as the upper surface of the

topmost layer of the transistor array substrate, on which pixel electrodes are formed.

Ex. 1001, 11:50–52, 10:48–51; Ex. 1018, ¶ [0083].

      As to the meaning of “project from” a surface of the transistor array substrate,

the ’338 patent provides several examples.           The specification describes how

“common interconnection 91 is . . . formed to . . . project upward from the surface

of the planarization film 33,” Ex. 1001, 10:54–58, and “the select interconnection


                                        - 23 -
89 and feed interconnection 90 project upward from the upper surface of the

planarization film 33,” id., 11:36–41, as depicted in annotated Figure 6, Ex. 1018, ¶

[0083]:




      The ’338 patent goes on to explain that each of “select interconnection 89,

feed interconnection 90, and common interconnection 91 . . . are formed . . . to

project respect to the surface of the transistor array substrate 50.” Ex. 1001, 12:62–

67; Ex. 1018, ¶ [0084].

      Accordingly, this term should be interpreted to encompass a plurality of

interconnections which are formed to extend above the upper surface of the topmost

layer of the transistor array substrate (as in Figure 6, above). Id.



                                         - 24 -
      C.     “the pixel electrodes being arrayed along the interconnections
             between the interconnections on the surface of the transistor
             array substrate” (claim 1)
      As previously discussed, the “surface of the transistor array substrate” refers

to the upper surface of the topmost insulating layer on which the pixel electrodes are

formed.    Ex. 1001, 11:50–52, 10:48–51.         Petitioner submits that the proper

interpretation of the claim limitation above is that the pixel electrodes: (1) are

arrayed along the interconnections between the interconnections; and (2) are arrayed

on the surface of the transistor array substrate. Ex. 1018, ¶ [0085].

      This interpretation is supported by both the disclosure and claims of the ’338

patent. The ’338 patent states that “[t]he plurality of sub-pixel electrodes 20a are

arrayed in a matrix on the upper surface of the planarization film 33, i.e., the upper

surface of the transistor array substrate,” Ex. 1001, 11:50–52, and that these sub-

pixel electrodes are arrayed between the interconnections 89, 90, and 91, id., 12:30–

54, as depicted in annotated Figure 6, Ex. 1018, ¶ [0086]:




                                        - 25 -
VII. OVERVIEW OF THE PRIOR ART

      Both allegedly novel features of the ’338 patent were known in the prior art.

That is, the prior art taught AMOLED display panels having (1) projecting

“interconnections” between pixels and (2) a three-transistor pixel circuit structure

that includes a “driving transistor,” “switch transistor,” and “holding transistor.”

Both of these features were well known in the art.

      Regarding the first feature (the claimed “interconnections formed to project

from a surface of the transistor array substrate”), it is clear from the prosecution

history that this feature was not novel. For example, one of the patent’s specific

examples of such a projecting interconnection is the “common interconnection 91,”

which “reduce[s] the sheet resistance of the cathode electrode[s]” of “the organic EL

                                       - 26 -
elements 20.” Ex. 1003, 14:8–19. The Examiner explained that Yamazaki described

such a common interconnection, citing to Yamazaki’s “auxiliary electrode[s]” 621

and 721, Ex. 1002, 446 (October 23, 2007 Non-Final Rejection), which Yamazaki

describes as “function[ing] to decrease an electric resistance value of the cathode”

so that “the electrodes serving as a cathode . . . can be reduced in resistance as a

whole, Ex. 1006, ¶ [0059]; Ex. 1018, ¶¶ [0036], [0069].

      Other references also described OLED displays containing the type of

projecting “interconnections” described and claimed in the ’338 patent. Such

references include: (1) U.S. Patent Application Publication No. 2002/0158835

(“Kobayashi”); and (2) International Publication No. WO 03/079441 (“Childs”)

relied on below as primary references for Grounds I and II, respectively. Ex. ¶¶

[0035]–[0040] (citing Exs. 1006, 1009–1011), [0087]–[0092] (citing Ex. 1003),

[0096]–[0100] (citing Ex. 1005).

      The second feature—the specific three-transistor structure found in each pixel

of the claimed OLED display panel—was the feature that the Examiner believed was

novel and that resulted in the allowance of the ’338 patent. Id., 448, 817 (October

23, 2007 Non-Final Rejection). But this feature, like the first, was not novel. Instead,

it had been disclosed years earlier, including in a prior art reference by Tomoyuki

Shirasaki, the first named inventor of the ’338 patent. Ex. 1018, ¶¶ [0052]–[0053]

(citing Ex. 1007), ¶¶ [0093]–[0095] (citing Ex. 1004). Indeed, that same three-



                                        - 27 -
transistor pixel circuit is disclosed in diagrams of U.S. Patent Application Pub. No.

2004/0113873 (“Shirasaki”) matching the diagrams later included in the ’338 patent:




                    Ex. 1001 (’338 patent), Fig. 2 (annotated).




                     Ex. 1004 (Shirasaki), Fig. 5B (annotated).




                                       - 28 -
      A.     Kobayashi (Ex. 1003)
      Kobayashi is a U.S. Patent Application filed on April 19, 2002, and published

on October 31, 2002, and thus is prior art under 35 U.S.C. §§ 102 (a), (b), and (e).

Kobayashi was not cited or considered during prosecution.

      Like the ’338 patent, Kobayashi is directed to an AMOLED display panel.

Kobayashi states that its “invention relates to a planar display device such as an

organic electroluminescence (EL) display device”—and, “[i]n particular . . . to an

active matrix type planar display device.” Ex. 1003, ¶ [0001]. Kobayashi is

particularly directed to the use of a projecting “auxiliary wiring element” that is

“electrically connected to” the transparent cathode of the organic EL element, such

that “the resistance of the entire [transparent cathode] can be lowered, and non-

uniformity in display within the display screen can sufficiently be suppressed.” Id.,

¶¶ [0061]–[0062]; Ex. 1018, ¶ [0087].

      Annotated Figure 1 of Kobayashi displays “the structure of an organic EL

display device,” Ex. 1003, ¶ [0040]; Ex. 1018, ¶ [0088]:




                                        - 29 -
“[O]rganic EL panel 2 comprises three kinds of display elements P, which

respectively emit red, green, and blue light,” and “are arranged in a matrix.” Ex.

1003, ¶ [0041]. Each “organic EL display element P” is connected to two thin-film

transistors (TFTs): a first “TFT functioning as a switching element SW1,” and a


                                      - 30 -
second “TFT functioning as a driving control element SW2.” Id., ¶ [0043]; Ex. 1018,

¶ [0089].

      Notably, Kobayashi also includes projecting “auxiliary wiring elements 118,”

which are formed “in a lattice shape so as to surround . . . each display element P.”

Id., ¶ [0046]; Ex. 1018, ¶ [0089]. Annotated Figure 7 displays an exemplary layered

“structure of the organic EL display device 1” of Kobayashi, Ex. 1003, ¶ [0087]; Ex.

1018, ¶ [0090]:




TFTs SW1 and SW2 create “circuit[s] formed on the support substrate 101,” Ex.

1003, ¶ [0084], a substrate made of “glass, etc.,” id., ¶ [0064]. An “insulating layer

116” (composed of a silicon nitride “film,” id., ¶ [0073]) is then formed “over the



                                        - 31 -
TFTs . . . and [the] wiring under the insulating layer 116,” id., ¶ [0060]. The “first

electrode 117 of display element P is [then] disposed on the insulating layer 116.”

Id., ¶ [0074]; Ex. 1018, ¶ [0091].

      In the structure of Figure 7, Kobayashi explains that “auxiliary wiring

elements 118” are “electrically connected to the second electrode 122” and are

“disposed in a lattice shape on partition walls 120 that electrically isolate the pixels

in the display region” of the OLED device. Ex. 1003, ¶ [0088]. Kobayashi teaches

that because auxiliary wiring element 118 has a lower resistance than electrode 122,

id., ¶ [0105], “[b]y electrically connecting the arranged auxiliary wiring elements

118 and second electrode 122, non-uniformity in voltage within the screen due to

the resistance of the second electrode 122 can be suppressed . . . and the quality in

display enhanced,” id., ¶ [0090]; Ex. 1018, ¶ [0092].

      B.       Shirasaki (Ex. 1004)

      Shirasaki is a U.S. Patent Application published on June 17, 2004, more than

one year before the September 26, 2005 filing date of the ’338 patent. Shirasaki is

thus prior art under 35 U.S.C. § 102(b). Shirasaki was not cited or considered during

prosecution.

      Shirasaki shares the same lead named inventor (Tomoyuki Shirasaki) and

original assignee (Casio Computer Co.) as the ’338 patent. Like the ’338 patent,

Shirasaki is directed to an AMOLED display panel. Ex. 1004, ¶¶ [0041] (“an active



                                         - 32 -
matrix type light emitting panel”), [0043] (“a plurality of organic EL elements [] are

arrayed in a matrix”); Ex. 1018, ¶ [0093].

      Shirasaki’s disclosure, like claim 1 of the ’338 patent, is particularly directed

to a three-transistor circuit structure for each pixel in its AMOLED display,

including each of what the ’338 patent would later term a “driving transistor,”

“switch transistor,” and “holding transistor,” as illustrated in the following

comparison between Figure 2 of the ’338 patent and Figure 5B of Shirasaki, Ex.

1018, ¶ [0094]:




                     Ex. 1001 (’338 patent), Fig. 2 (annotated).




                                        - 33 -
                      Ex. 1004 (Shirasaki), Fig. 5B (annotated).

      Shirasaki explains that the three-transistor pixel circuit of its invention

improves on “conventional light emitting element display[s]” in which only “two

transistors are formed in one pixel.” Ex. 1004, ¶¶ [0003]–[0004], Fig. 11.

Specifically, Shirasaki discloses that the three-transistor pixel circuit results in pixels

that “stably display images with desired luminance in a display panel.” Id., ¶¶

[0011]–[0012], [0094]; Ex. 1018, ¶ [0095].

      C.     Childs (Ex. 1005)

      Childs is an International Publication of a PCT application filed on February

21, 2003 in English, designating the United States. It published in English on

September 25, 2003. Childs is therefore prior art under 35 U.S.C. §§ 102 (a), (b),

and (e). Childs was not cited or considered during prosecution.

      Like the ’338 patent, Childs is directed to an AMOLED display panel. Ex.

1005, 1:5–7 (stating that Childs’ “invention relates to active-matrix display devices,


                                          - 34 -
particularly but not exclusively electroluminescent displays using light-emitting

diodes of semiconducting conjugated polymer or other organic semiconductor

materials.”). Childs is particularly directed to “conductive barrier material 240 that

is used as an interconnection” in such OLED devices. Id., 6:25–29, 4:19–21. When

“connected with a circuit element,” id., 2:29–3:5, the conductive barrier material

reduces the resistance of that circuit element, “reduc[ing] voltage drops” along its

length, id., 3:17–25; Ex. 1018, ¶ [0096].

      Annotated Figure 1 of Childs depicts its “pixel circuit configuration” with

“drive” TFTs T1 and “addressing” TFTs T2, Ex. 1005, 7:1–17; Ex. 1018, ¶ [0097]:




                                        - 35 -
      Annotated “Figure 2 is a cross-sectional view of part of the pixel array and

circuit substrate” of Childs’ AMOLED display panel, Ex. 1005, 5:6–9, Ex. 1018, ¶

[0098]:




      Childs explains that the thin-film transistors of its pixel circuit are formed

within “circuit substrate 100,” which extends from “insulating glass base 10” to

“planar insulating layer 12.” Ex. 1005, 7:31–8:27, 14:30–32. Above the surface of

planar insulating layer 12, “pixel barriers 210” are formed, acting as “dams” that

“separate and prevent overflow of a polymer solution between the respective areas

of the individual pixels 200” when “polymer layers 22” are being deposited. Id.,

8:28–9:17; Ex. 1018, ¶ [0099].

      Childs teaches that pixel barriers 210 include “conductive barrier material 240

that is used as an interconnection.” Ex. 1005, 6:25–29. These interconnections 240



                                       - 36 -
are “preferably metal,” id., 10:6–8, and “are connected to and/or from one or more

circuit elements of the circuit substrate 100,” including “supply line 140” and/or

“signal line 160,” id., 9:18–29. Because that metal has “very low resistivity,” id.,

10:6–10, the resistance of a conductive line to which that interconnection is

electrically connected “can be significantly reduced,” id., 10:25–27, 13:3–6,

“reduc[ing] voltage drops along” that line, id., 3:17–25; Ex. 1018, ¶ [0100].

VIII. APPLICATION OF PRIOR ART TO THE CHALLENGED CLAIMS
      The framework for analyzing obviousness is set forth in Graham v. John

Deere Co., 383 U.S. 1, 17–18 (1996), and the Petition analyzes the Graham factors

below. Ground I details how claims 1–2, 5–6, and 9–11 were obvious based on the

combination of Kobayashi and Shirasaki, and Ground II details how claims 1–3 and

5–13 were obvious based on the combination of Childs and Shirasaki. None of the

prior art references or arguments in Grounds I–II was considered by the Examiner.

The Fontecchio Declaration (Ex. 1018) was also not before the Examiner.

Accordingly, none of the arguments raised in this Petition were previously presented

to the USPTO. 35 U.S.C. § 325(d).

      Further, the Grounds below are not duplicative or cumulative of one another.

Ground I involves a primary reference (Kobayashi) that discloses one of the three

types of “interconnections” recited in the challenged claims (the claimed “common




                                       - 37 -
interconnection”), whereas Ground II involves a reference (Childs) that discloses the

other two types of claimed “interconnections” (“feed” and “select interconnections”).

      A.     Ground I: Claims 1–2, 5–6, and 9–11 Are Unpatentable Under 35
             U.S.C. § 103 Over the Combination of Kobayashi and Shirasaki.
      Claims 1–2, 5–6, and 9–11 are obvious over the combination of Kobayashi

and Shirasaki.

      Like the ’338 patent, Kobayashi discloses an OLED display panel in which

interconnections are connected to the OLED counter electrodes and project above

the surface of the display panel’s transistor array substrate (analogous to the ’338

patent’s “common interconnections”). Shirasaki, in turn, discloses the same three-

transistor pixel circuit as used in the ’338 patent’s OLED display panel, and taught

that this three-transistor pixel circuit improved performance over two-transistor

pixel circuits. Accordingly, it would have been obvious to replace the two-transistor

pixel circuits in Kobayashi’s OLED display panel with Shirasaki’s three-transistor

pixel circuits to improve the OLED panel’s functionality and display quality, and

thus satisfy the challenged claims, as explained below. Ex. 1018, ¶¶ [0101]–[0102].

      Because neither Kobayashi nor Shirasaki was before the Examiner, this

Petition does not raise the same or substantially the same prior art or arguments

previously considered by the USPTO. In fact, Shirasaki directly discloses the claim

limitation that the Examiner believed was not found in the prior art and was

responsible for allowance of the ’338 patent: “wherein said plurality of transistors


                                       - 38 -
for each pixel include a driving transistor . . . , a switch transistor . . . , and a holding

transistor . . . .” Ex. 1002, 448, 817 (October 23, 2007 Non-Final Rejection).

              1.     Claim 1

                     1[preamble]: “A display panel comprising:”

       To the extent the preamble is limiting, it is disclosed by Kobayashi.

Kobayashi discloses “a planar display device such as an organic electroluminescent

(EL) display,” and, “[i]n particular . . . an active matrix type planar display device.”

Ex. 1003, ¶ [0001]; Ex. 1018, ¶ [0103].

                     1[a]: “a transistor array substrate which includes a
                     plurality of pixels and comprises a plurality of transistors
                     for each pixel, each of the transistors including a gate, a
                     gate insulating film, a source, and a drain;”

       The claimed “transistor array substrate” corresponds to the layered structure

in Kobayashi extending from “insulating support substrate 101 of glass, etc.,” Ex.

1003, ¶ [0064], to “insulating layer 116” formed from “SiNx film,” id., ¶ [0073],

which creates a “plane” upon which “first electrode[s] 117” are formed, id., ¶ [0080].

This layered structure is depicted in annotated Figure 7 of Kobayashi, Ex. 1018, ¶

[0106]:




                                           - 39 -
      A POSA would have recognized that Kobayashi’s layered structure from

“support substrate 101” through “insulating layer 116” is a “transistor array substrate”

as claimed in the ’338 patent. Kobayashi’s “support substrate 101” corresponds to

the bottom insulating substrate 2 of the ’338 patent’s “transistor array substrate,” and

Kobayashi’s “insulating layer 116” is the topmost insulating layer of the claimed

substrate upon which Kobayashi’s pixel electrodes 117 are formed. Ex. 1018, ¶

[0107].

      Further, Kobayashi’s layered structure extending from “support substrate 101”

through “insulating layer 116” both (1) includes a plurality of pixels; and (2)




                                         - 40 -
comprises a plurality of transistors for each pixel, each of the transistors including a

gate, a gate insulating film, a source, and a drain:

      “includes a plurality of pixels”

      Kobayashi discloses that its “organic EL panel 2 comprises three kinds of

display elements P” (i.e., pixels), “which respectively emit red, green, and blue light,”

and which “are arranged in a matrix” in “display region 10,” as illustrated by

annotated Figure 1 of Kobayashi, Ex. 1003, ¶ [0041]; Ex. 1018, ¶ [0109]:




                                         - 41 -
Kobayashi discloses that display elements P (depicted above) are “pixels.” See, e.g.,

Ex. 1003, ¶¶ [0090]–[0091] (“auxiliary wiring elements 118 [are] arranged in a

lattice shape . . . so as to surround the pixels of all display elements P”); Ex. 1018, ¶

[0110].

      “comprises a plurality of transistors for each pixel, each of the transistors
      including a gate, a gate insulating film, a source, and a drain”

      Kobayashi also discloses that its transistor array substrate comprises a

plurality of transistors for each pixel. As illustrated in Figure 1 above, Kobayashi

discloses that for each “organic EL display element P” (i.e., each pixel), “the organic

EL panel 2 includes an n-type TFT functioning as a switching element SW1” and “a

p-type TFT functioning as a driving control element SW2,” Ex. 1003, ¶ [0043].

Kobayashi discloses that these thin-film transistors are located within the transistor

array substrate, explaining that the “circuit [is] formed on the support substrate 101”

(id., ¶ [0084]) and “under the insulating layer 116” (id., ¶ [0060]). Annotated Figure

7 of Kobayashi further shows TFT SW2 within the transistor array substrate (TFT

SW1 is located on the same plane as SW2 but is not shown in this cross-sectional

view), Ex. 1018, ¶¶ [0111]–[0113]:




                                         - 42 -
      Each of the p-type transistors SW2 comprises “a source region 105” (and

connected “source electrode 113”), a “drain region 106” (and connected “drain

electrode 114”), “a gate insulating film 103,” and “a gate electrode 104,” as

illustrated above. Ex. 1003, ¶¶ [0066], [0070]. Similarly, each of the n-type

transistors SW1 comprises “a source region 111” (and connected “source electrode

132”), “a drain region 112” (and connected “drain electrode 131”), “a gate insulating

film 103,” and “a gate electrode 108.” Id., ¶¶ [0068]–[0069], [0071]; Ex. 1018, ¶

[0114].




                                       - 43 -
                   1[b]: “a plurality of interconnections which are formed to
                   project from a surface of the transistor array substrate, and
                   which are arrayed in parallel to each other;”
      Kobayashi discloses this claim limitation. Specifically, Kobayashi discloses

“auxiliary wiring elements 118 [that] are interconnected over the entire display

region 10” and that project from the surface of “insulating layer 116” (i.e., the

surface of the claimed transistor array substrate), Ex. 1003, ¶ [0088], as illustrated

by annotated Figure 7 of Kobayashi, Ex. 1018, ¶ [0115]:




These “auxiliary wiring elements 118” are “electrically connected to the second

electrode 122,” lowering the resistance of that electrode 122 to improve the uniform

appearance of the display screen. Ex. 1003, ¶¶ [0062], [0083]. That is the same



                                        - 44 -
purpose as the common interconnections in the ’338 patent, where “common

interconnection 91 reduce[s] the sheet resistance of the cathode electrode.” Ex. 1001,

14:8–19; Ex. 1018, ¶ [0116].

      Further, as shown in annotated Figure 7 of Kobayashi above, “auxiliary wiring

elements 118” are formed on “partition walls 120” and extend above the surface of

insulating layer 116, Ex. 1003, ¶ [0088], just as common interconnections 91 in

the ’338 patent are formed on “insulating line 61” and extend above the surface of

transistor array substrate 50, as depicted in annotated Figure 6, Ex. 1018, ¶ [0117]:




      Kobayashi further discloses that its “auxiliary wiring elements 118” (the

claimed plurality of interconnections) are arrayed in parallel to each other: “auxiliary



                                         - 45 -
wiring elements 118 . . . are disposed in a lattice shape,” Ex. 1003, ¶ [0088], as

depicted in annotated Figure 1 of Kobayashi, Ex. 1018, ¶ [0118]:




                  1[c]: “a plurality of pixel electrodes for the plurality of
                  pixels, respectively, the pixel electrodes being arrayed along



                                      - 46 -
                    the interconnections between the interconnections on the
                    surface of the transistor array substrate;”

      Kobayashi’s “first electrodes 117” satisfy this claim limitation. Ex. 1003, ¶¶

[0057], [0092]; Ex. 1018, ¶ [0120].

      “a plurality of pixel electrodes for the plurality of pixels, respectively”

      Kobayashi discloses that each “organic EL display element P comprises a first

electrode 117,” Ex. 1003, ¶ [0044], which “functions as the anode of the organic EL

display element,” id., ¶ [0051]; Ex. 1018, ¶ [0121].

      “the pixel electrodes being arrayed along the interconnections
      between the interconnections on the surface of the transistor array
      substrate”
      Kobayashi discloses that its “auxiliary wiring elements 118” [the claimed

“interconnections] “are formed in a lattice shape so as to surround the first electrode

117 of each display element P” [the claimed pixel electrodes], Ex. 1003, ¶ [0046]—

in other words, to “surround the pixels of all display elements P,” id., ¶ [0090], as

depicted in annotated Figure 1 of Kobayashi; Ex. 1018, ¶ [0122]:




                                        - 47 -
      Furthermore, Kobayashi discloses that first electrodes 117 [the claimed pixel

electrodes] are “disposed on” the surface of “the insulating layer 116” [the upper

surface of the claimed transistor array substrate], Ex. 1003, ¶ [0074], as illustrated

by annotated Figure 7 of Kobayashi; Ex. 1018, ¶ [0123]:


                                        - 48 -
                   1[d]: “a plurality of light-emitting layers formed on the
                   pixel electrodes, respectively; and”
      Kobayashi discloses “organic light-emission layers 121” that are “formed on”/

“disposed on” each “first electrode 117” in each “display element P.” Ex. 1003, ¶¶

[0044], [0079]–[0080], [0092]; Ex. 1018, ¶ [0125].

                   1[e]: “a counter electrode which is stacked on the light-
                   emitting layers,”

      Kobayashi discloses a “second electrode 12” that “is provided commonly for

all the display elements P,” Ex. 1003, ¶ [0057], serves as the “cathode” “of the

organic EL display element,” id., ¶ [0051], and is formed on organic light-emission

layers 121 (see Figure 7, above), id., ¶¶ [0044], [0080]; Ex. 1018, ¶ [0127]. Thus,



                                      - 49 -
Kobayashi discloses a counter electrode (second electrode 12) which is stacked on

the light-emitting layers (organic light-emission layers 121).

                    1[f]: “wherein said plurality of transistors for each pixel
                    include a driving transistor, one of the source and the drain
                    of which is connected to the pixel electrode, a switch
                    transistor which makes a write current flow between the
                    drain and the source of the driving transistor, and a holding
                    transistor which holds a voltage between the gate and
                    source of the driving transistor in a light emission period.”

      Kobayashi discloses that each pixel includes the claimed “driving transistor”

and “switch transistor,” and it would have been obvious to further incorporate the

claimed “holding transistor” in view of Shirasaki.

      Specifically, Kobayashi discloses “driving control elements SW2,” Ex. 1003,

¶ [0043], corresponding to the claimed “driving transistor, one of the source and the

drain of which is connected to the pixel electrode.” Kobayashi discloses that the

source of this driving control element SW2 is connected to “the first electrode 117

of display element P” (the claimed pixel electrode). Id., ¶ [0074]; Ex. 1018, ¶ [0131].

      Kobayashi also discloses “switching elements SW1,” Ex. 1003, ¶ [0043],

corresponding to the claimed “switching transistor which makes a write current flow

between the drain and the source of the driving transistor.” The source of each

switching element SW1 is connected to the gate of driving control element SW2

(thus controlling whether a current flows between the drain and source of driving




                                        - 50 -
transistor SW2), as illustrated in annotated Figure 1 of Kobayashi; Ex. 1018, ¶

[0132]:




      Kobayashi does not include a “holding transistor which holds a voltage

between the gate and source of the driving transistor in a light emission period,” as


                                       - 51 -
claim 1 recites. However, adding this “holding transistor” limitation would have

been obvious based on Shirasaki, which disclosed replacing a two-transistor-per-

pixel circuit structure (as in Kobayashi) with a three-transistor-per-pixel circuit that

includes each of the claimed “driving transistor,” “switching transistor,” and

“holding transistor.” In fact, Shirasaki’s figures illustrate the same three-transistor

pixel circuit that was later depicted in the ’338 patent, Ex. 1018, ¶ [0133]–[0135]:




                     Ex. 1001 (’338 patent), Fig. 2 (annotated).




                                         - 52 -
                    Ex. 1004 (Shirasaki), Fig. 5B (annotated).

      Motivation to Combine:

      Kobayashi and Shirasaki are both directed to improvements in AMOLED

display panels and disclose TFT pixel circuits for use in AMOLED display panels.

Shirasaki provides an express teaching, suggestion, or motivation to a POSA to

replace Kobayashi’s two-transistor pixel circuit with Shirasaki’s three-transistor

pixel circuit. Specifically, Shirasaki notes that in a “conventional light emitting

element display” in which “two transistors are formed in one pixel, Ex. 1004, ¶¶

[0003]–[0004]:

      The channel resistances of the transistors 103 and 104 depend upon the
      ambient temperature and change after a long-term operation.
      Therefore, it is difficult to display images with a desired luminance
      tone for long time periods.
      ...




                                      - 53 -
        This varies the magnitudes of the drain-source currents of the
        transistors 104 in the individual pixels, resulting in variations in the
        display characteristics of the individual pixels in a single panel. As a
        consequence, no accurate tone control can be performed.
        Accordingly, variations in the characteristics of the transistor 104 of
        each pixel must fall within a range required to control the tone of each
        pixel. However, as the resolution of an EL element increases, it
        becomes more difficult to make the characteristics of the transistors
        104 of the individual pixels uniform.

Id., ¶ [0007] (emphasis added); Ex. 1018, ¶¶ [0136]–[0137].

        By replacing a two-transistor pixel circuit (as in Kobayashi) with Shirasaki’s

three-transistor pixel circuit, Shirasaki explained that several advantages can be

obtained:4

        In the display panel having the above [three-transistor] arrangement,
        the current memory circuit stores the current data corresponding to the
        current value of the memory current flowing during the selection period.


4
    While Kobayashi’s pixel circuit includes a “capacitor 110 for holding a video

signal voltage,” Ex. 1003, ¶ [0043], this capacitor does not provide the same

advantages as Shirasaki’s “holding transistor”—the pixel circuits of both Shirasaki

and the ’338 patent still include a capacitor in addition to the “driving,” “switch,”

and “holding” transistors, Ex. 1004, Figs. 1, 5A–B; Ex. 1001, Fig. 2; Ex. 1018, ¶

[0139].


                                         - 54 -
        Accordingly, the display current having a current value substantially
        equal to the memory current can be supplied to the optical element.
        Current control is thus performed by the current values, not by voltage
        values. This suppresses the influence of variations in the voltage-
        current characteristic of the control system and allows the optical
        element to stably display images with desired luminance.

Ex. 1004, ¶ [0018] (emphasis added); see also id., ¶ [0011] (“[O]ne advantage of

the present invention is that pixels stably display image with desired luminance in a

display panel.”); Ex. 1018, ¶¶ [0138]–[0139].5

        For at least these reasons, the prior art provided a teaching, suggestion, or

motivation to replace Kobayashi’s two-transistor pixel circuit with Shirasaki’s three-

transistor pixel circuit. This replacement would merely have been the “simple

substitution of one known element [Shirasaki’s three-transistor pixel circuit] for




5
    Shirasaki also explains why a POSA would have been motivated to use a three-

transistor pixel circuit instead of a pixel circuit with “four or more transistors in one

pixel.” Ex. 1004, ¶ [0009]. Specifically, in comparison to a pixel circuit with four

or more transistors, “the display area per pixel of a display panel is increased” and

therefore “the apparent brightness improves accordingly,” Ex. 1004, ¶¶ [0012],

[0020], and the three-transistor circuit will have a comparatively “low voltage and

consequently low power consumption driving,” id., ¶ [0019]; Ex. 1018, ¶ [0140].


                                         - 55 -
another [Kobayashi’s two-transistor pixel circuit],” and would have required no

more than “the predictable use of prior art elements according to their established

functions.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–19 (2007); Ex. 1018,

¶ [0141].

      Reasonable Expectation of Success:

      Replacing Kobayashi’s two-transistor pixel circuit with Shirasaki’s three-

transistor pixel circuit would have been well within the skill of a POSA. As

discussed above, Shirasaki expressly discloses that its three-transistor pixel circuit

is meant to replace the two-transistor pixel circuit found in “conventional light

emitting element display” devices (such as Kobayashi), and would have given a

POSA a reasonable expectation of success in modifying Kobayashi in this manner.

Ex. 1004, ¶¶ [0002]–[0008], [0013]–[0019]. And Kobayashi and Shirasaki each

come from the same field of endeavor—active matrix organic light-emitting diode

display panels featuring thin-film transistor arrays. Ex. 1003, ¶ [0002]; Ex. 1004, ¶¶

[0041], [0043]; Ex. 1018, ¶¶ [0142]–[0143].

      Further, as disclosed above, Kobayashi expressly discloses that each of the

transistors that make up its pixel circuits (and the wiring of that pixel circuit) are

formed “under the insulating layer 116,” with each “display element P . . . formed

over” that insulating layer 116. Ex. 1003, ¶ [0060]; Ex. 1018, ¶ [0144]. And other

contemporary prior art references similarly described separating the thin-film



                                        - 56 -
transistors that make up the pixel circuit of an OLED device from the OLED

elements themselves, via a planar insulating layer upon which the OLED elements

are constructed. Ex. 1018, ¶¶ [0183]–[1085] (citing Exs. 1014, 1016, 1017).

       Accordingly, a POSA would have recognized that the two-transistor pixel

circuit in Kobayashi could be replaced with Shirasaki’s three-transistor pixel circuit

without altering any of the layers above the transistor array substrate in Kobayashi’s

layered OLED structure.6 Kobayashi itself states that the light emission of its OLED

elements is “irrespective of circuits such as TFTs” “under the insulating layer 116.”

Ex. 1003, ¶¶ [0060], [0004]. Making this obvious modification would have been no

more than the “simple substitution of one known element [Shirasaki’s three-

transistor pixel circuit] for another [Kobayashi’s two-transistor structure],” and

would have required simply “the predictable use of prior art elements according to

their established functions.” KSR, 550 U.S. at 415–19; Ex. 1018, ¶ [0145].



6
    While making the change from Kobayashi’s two-transistor pixel circuit to

Shirasaki’s three-transistor pixel circuit would have required changing the

photomasks used to fabricate the TFT array and relocating the contact holes through

Kobayashi’s “insulating layer 116” that connect the TFT array to the OLED

elements, these were routine and predictable manufacturing steps involved during

the fabrication of every OLED display panel. Ex. 1018, ¶ [0146] (citing Ex. 1005).


                                        - 57 -
             2.    Claim 2

                   “A panel according to claim 1, wherein said plurality of
                   interconnections include at least one of a feed
                   interconnection connected to the other of the source and the
                   drain of at least one of the driving transistors, a select
                   interconnection which selects at least one of the switch
                   transistors, and a common interconnection connected to the
                   counter electrode.”

      A POSA would have understood this claim to require that the plurality of

interconnections include at least one of the three types of claimed interconnections

(“feed,” “select,” or “common”) (as opposed to requiring all three types of claimed

interconnections, as recited by dependent claim 4). Ex. 1018, ¶ [0147]. And

Kobayashi’s interconnections constitute common interconnections connected to the

counter electrode. As noted above, Kobayashi’s “auxiliary wiring elements 118”

are “electrically connected to the second electrode 122,” lowering the resistance of

that second electrode 122 to improve the uniform appearance of the display screen,

Ex. 1003, ¶¶ [0062], [0083], just as the “common interconnection 91 reduce[s] the

sheet resistance of the cathode electrode” in the ’338 patent, Ex. 1001, 14:8–19; Ex.

1018, ¶ [0148].

             3.    Claim 5

                   “A panel according to claim 1, wherein said plurality of
                   pixels include a red pixel, a green pixel, and a blue pixel.”

      Kobayashi discloses that its plurality of pixels include red pixels, green pixels,

and blue pixels. Kobayashi states that its “organic EL panel 2 comprises three kinds



                                        - 58 -
of display elements P, which respectively emit red, green, and blue light,” Ex. 1003,

¶ [0041]; see also id., ¶¶ [0044], [0056] (discussing the different colors of display

elements/pixels P).    Kobayashi further discloses that “organic light-emission

materials corresponding to red (R), green (G), and blue (B) are successively jetted

out by an ink-jet method,” and thus that “organic light-emission layers 121 of the

respective colors are selectively formed.” Id., ¶ [0079]; Ex. 1018, ¶ [0149].

             4.     Claim 6

                    “A panel according to claim 5, wherein said plurality of
                    pixels comprises a plurality of sets each including the red
                    pixel, the green pixel, and the blue pixel arrayed in an
                    arbitrary order.”

      A POSA would have recognized that Kobayashi’s pixels comprise a plurality

of sets each including the red pixel, the green pixel, and the blue pixel arrayed in an

arbitrary order. As noted above, Kobayashi states that its “organic EL panel 2

comprises three kinds of display elements P, which respectively emit red, green, and

blue light,” Ex. 1003, ¶ [0041], and that “organic light-emission materials

corresponding to red (R), green (G), and blue (B) are successively jetted out by an

ink-jet method,” and thus that “organic light-emission layers 121 of the respective

colors are selectively formed,” id., ¶ [0079]; Ex. 1018, ¶¶ [0151]–[0152] (citing Ex.

1007).




                                        - 59 -
             5.     Claim 9

                    “A panel according to claim 1, wherein at least one of the
                    interconnections has a resistivity of 2.1 to 9.6 μΩcm.”

      Kobayashi teaches that “it is preferable, in particular, that the auxiliary wiring

element” (the claimed interconnections) “be formed of a conductive material with a

resistivity of 1x10-6 Ωcm to 6x10-6 Ωcm,” Ex. 1003, ¶ [0049], and specifically

provides an example in which the “resistivity of the auxiliary wiring element 118 . . .

is about 3 μΩcm,” id., ¶ [0089]. Additionally, annotated Figure 4 of Kobayashi

provides “the electrical resistivity (μΩcm) of typical metal materials chosen for the

auxiliary wiring element 118,” including a number of materials having resistivities

in the claimed range, id., ¶ [0049]; Ex. 1018, ¶ [0154]:




                                        - 60 -
             6.    Claim 10

                   “A panel according to claim 1, wherein said plurality of
                   interconnections are formed from a conductive layer that is
                   different from a layer forming the source and the drain of
                   each of the transistors and a layer forming the gate of the
                   transistors.”

      Kobayashi’s “auxiliary wiring elements 118” (the claimed plurality of

interconnections) are formed from “metal materials,” Ex. 1003, ¶ [0049], whereas

the source, drain, and gate of its transistors are formed from polysilicon, id., ¶¶

[0065]–[0069]. And as illustrated in annotated Figure 7 of Kobayashi, the “auxiliary

wiring elements 118” are formed from a conductive layer that is different than the

layer forming the source and drain 105 and 106 of each of transistors SW2, or the

layer forming the gate 104 of transistors SW2, each of which is buried under

insulating layer 116, Ex. 1018, ¶ [0156]:




                                       - 61 -
            7.     Claim 11

                   “A panel according to claim 1, wherein said plurality of
                   interconnections are formed from a conductive layer
                   different from a layer forming the pixel electrodes.”

      As illustrated in annotated Figure 7 of Kobayashi, Kobayashi’s “auxiliary

wiring elements 118” (the claimed plurality of interconnections) are formed in a

conductive layer on top of insulating “partition wall[s] 120,” which in turn are

formed on top of the layer forming the “first electrode[s] 117” (the claimed pixel

electrodes), Ex. 1003, ¶ [0092], Ex. 1018, ¶ [0158]:




                                       - 62 -
      B.     Ground II: Claims 1–3 and 5–13 Are Unpatentable Under 35
             U.S.C. § 103 Over the Combination of Childs and Shirasaki.

      Claims 1–3 and 5–13 of the ’338 patent are obvious over the combination of

Childs and Shirasaki.

      Like the ’338 patent, Childs discloses an OLED display panel with

interconnections connected to a supply line (analogous to the ’338 patent’s “feed

interconnections”) and interconnections connected to an addressing line (analogous

to the “select interconnections”), where both types of interconnections project above

the surface of the display panel’s transistor array substrate. Shirasaki, in turn,

discloses the same three-transistor circuit that is used in the pixels of the ’338

patent’s OLED panel. Accordingly, as explained below, it would have been obvious

to replace the two-transistor pixel circuits in Childs’ OLED display panel with

Shirasaki’s three-transistor pixel circuit to improve the functionality and display

quality of that OLED display, and thus satisfy the challenged claims, as explained

below.

      Because neither Childs nor Shirasaki was before the Examiner, this Petition

does not raise the same or substantially the same prior art or arguments previously

considered by the USPTO. In fact, Shirasaki directly discloses the claim limitation

that the Examiner believed was missing from the prior art and that resulted in the

allowance of the ’338 patent: “wherein said plurality of transistors for each pixel




                                       - 63 -
include a driving transistor . . . , a switch transistor . . . , and a holding transistor . . . .”

Ex. 1002, 448, 817 (October 23, 2007 Non-Final Rejection).

              1.      Claim 1

                      1[preamble]: “A display panel comprising:”

       To the extent the preamble is limiting, it is disclosed by Childs. Childs

discloses an “active-matrix electroluminescent display (AMELD) device.” Ex. 1005,

6:23–25; Ex. 1018, ¶ [0162].

                      1[a]: “a transistor array substrate which includes a
                      plurality of pixels and comprises a plurality of transistors
                      for each pixel, each of the transistors including a gate, a
                      gate insulating film, a source, and a drain;”
       Childs discloses the claimed transistor array substrate. Childs describes the

layered structure of “circuit substrate 100,” which extends from “insulating glass

base 10” through “insulating layers” 11, 2 and 8 and “planar insulating layer 12.”

Ex. 1005, 6:23–25, 7:31–8:27, 14:30–32 (“the thin-film circuit substrate 100 with

its upper planar insulating layer 12”). This layered structure of circuit substrate 100

is depicted in annotated Figure 2 of Childs, Ex. 1018, ¶ [0165]:




                                             - 64 -
      A POSA would have recognized that the layered structure of Childs’ “circuit

substrate 100” (which extends from “insulating glass base 10” through “planar

insulating layer 12”) comprises a “transistor array substrate” as claimed in the ’338

patent. Ex. 1018, ¶ [0166]. The layered structure of Childs’ circuit substrate 100

both (1) includes a plurality of pixels; and (2) comprises a plurality of transistors for

each pixel, each of the transistors including a gate, a gate insulating film, a source,

and a drain:

      “includes a plurality of pixels”

      Childs discloses that its “active-matrix electroluminescent display (AMELD)

device . . . comprises an array of pixels 200 on a circuit substrate 100,” with

“[p]hysical barriers 210 . . . between at least some of the neighbouring pixels,” Ex.

1005, 6:23–27, as depicted in annotated Figure 2 of Childs, Ex. 1018, ¶ [0168]:



                                         - 65 -
      “comprises a plurality of transistors for each pixel, each of the transistors
      including a gate, a gate insulating film, a source, and a drain”

      Childs discloses that “[e]ach pixel 200 comprises” both a “drive TFT T1” and

an “addressing TFT T2,” Ex. 1005, 7:10–30, as illustrated by annotated Figure 1, Ex.

1018, ¶ [0169]:




                                       - 66 -
      Annotated Figure 2 of Childs illustrates that each of these transistors T1 and

T2 (“Tm”) in “circuit substrate 100” comprises an “active semiconductor layer 1”

with “source and drain regions” (connected to “electrodes 3 and 4”), “gate electrode

5,” and “a gate dielectric layer 2” (the claimed “gate insulating film”), Ex. 1005,

8:3–15; Ex. 1018, ¶ [0170]:




                                       - 67 -
                    1[b]: “a plurality of interconnections which are formed to
                    project from a surface of the transistor array substrate, and
                    which are arrayed in parallel to each other;”
      Childs discloses that its “physical barriers 210” “are constructed with

conductive barrier material 240 that is used as an interconnection.” Ex. 1005, 6:25–

29 (emphasis added). These conductive barriers 240 are “deposited on the insulating

layer 12,” id., 15:9–23, project from the surface of insulating layer 12 (i.e., from the

claimed “surface of the transistor array substrate”), and are arrayed in parallel to

each other, as illustrated by annotated Figure 2, Ex. 1018, ¶ [0172]:




                                         - 68 -
      Childs explains that these “conductive barrier[s] 240” are each “connected to

and/or from one or more circuit elements of the circuit substrate 100,” such as

“supply line 140,” “addressing line 150,” and/or “signal line 160,” Ex. 1005, 9:20–

29, and that their “line resistance can be significantly reduced by using the

conductive material 240 to replace or back up the conductor line 150 of the circuit

substrate,” id., 10:25–27. The parallel arrangement of conductive barriers 240 also

serves to “separate and prevent overflow . . . between the respective areas of the

individual pixels 200 . . . during the provision of [electroluminescent] polymer layers

22.” Id., 9:3–11; Ex. 1018, ¶ [0173].

                    1[c]: “a plurality of pixel electrodes for the plurality of
                    pixels, respectively, the pixel electrodes being arrayed along
                    the interconnections between the interconnections on the
                    surface of the transistor array substrate;”

      Childs teaches or suggests the elements of this limitation.



                                        - 69 -
      “a plurality of pixel electrodes for the plurality of pixels, respectively”
      Childs discloses “lower electrode[s] 21” for each pixel 200, Ex. 1005, 8:16–

27, which correspond to the claimed “plurality of pixel electrodes for the plurality

of pixels.” Childs discloses that “[e]ach pixel 200 comprises a current-driven

electroluminescent display element 25 (21, 22, 23),” id., 7:10–12, each of which

includes “a lower electrode 21” that serves as an anode, id., 8:16–27; Ex. 1018, ¶

[0176].

      “the pixel electrodes being arrayed along the interconnections
      between the interconnections”

      Childs further discloses that its pixel electrodes are arrayed along and between

the interconnections. Each of the lower electrodes 21 (the claimed pixel electrodes)

are arrayed along and between conductive barriers 240 (the claimed

interconnections), as illustrated in annotated Figure 2, Ex. 1018, ¶ [0177]:




                                        - 70 -
      “the pixel electrodes being arrayed . . . on the surface of the transistor
      array substrate”

      Childs discloses that the lower electrodes 21 are formed on insulating layer 8

and exposed in “connection windows 12a” (i.e., trenches). Ex. 1005, 8:3–27.

Accordingly, lower electrodes 21 are located on the surface of the topmost insulating

layer of circuit substrate 100 (i.e., insulating layer 8) in these windows (and thus

located on the surface of the claimed transistor array substrate), as seen in Figure 2,

id.; Ex. 1018, ¶ [0178]:




      Additionally, to the extent that there is any question whether lower electrode

21 of Childs is arrayed “on the surface of the transistor array substrate” (e.g., because

lower electrode 21 is not on top of the insulating layer 12 which covers aluminum

electrodes 3 and 4), it would have been obvious to form lower electrode 21 on the

surface of an insulating layer that covers these electrodes 3 and 4. A POSA would



                                         - 71 -
have recognized that this straightforward modification to Childs may have been

accomplished in one of two routine ways. Ex. 1018, ¶ [0179].

        One option would be to form an additional transparent insulating layer on top

of aluminum electrodes 3 and 4, with lower electrode 21 then formed on top of that

additional insulating layer (i.e., on the surface of the transistor array substrate).

Alternatively, lower electrode 21 may be formed on top of planar insulating layer 12

(instead of on the exposed surface of insulating layer 8).7 This alternative would




7
    Childs states that the “planar insulating layer 12” can be made “for example of

silicon nitride,” Ex. 1005, 8:24–27, but also repeatedly discloses that transparent

“silicon dioxide” can be used as an alternative “insulating material” to SiN, id.,

15:24–28, 16:21–24. Forming “planar insulating layer 12” out of transparent silicon

dioxide would allow light emitted by the OLED elements to pass through planar

insulating layer 12 when pixel electrodes 21 were formed on its surface. Ex. 1018,

¶ [0187].



                                        - 72 -
merely have required reordering the steps of Childs’ fabrication process.8 Ex. 1018,

¶ [0180].

        As described in this petition and the Fontecchio declaration, forming the pixel

electrodes of an OLED on top of an insulating layer that covers the metal source and

drain electrodes (instead of on the same layer as those metal source and drain

electrodes) was a well-known and obvious manufacturing technique at the time of

the alleged invention of the ’338 patent, as illustrated by other contemporary prior

art such as Kobayashi (see above) and U.S. Patent Application Pub. No.

2003/0127657 (“Park”) (Ex. 1014). Ex. 1018, ¶¶ [0181]–[0183] (citing Exs. 1003,

1009, 1014); KSR, 550 U.S. at 421 (“where . . . there are a finite number of identified,



8
    Because Childs’ conductive barriers 240 are so thick, forming the lower electrode

21 on top of planar insulating layer 12 would not have affected those barriers’ ability

to separate and contain the [electroluminescent] polymer layers 22, due to Childs’

thick conductive barriers 240. Ex. 1005, 9:3–11, Fig. 2. And Childs notes that

barriers 210 may be made even thicker, Ex. 1005, 10:25–11:2 (describing the barrier

thickness as “at least” as thick as the provided examples)—or a shallow window

could be etched in planar insulating layer 12 before forming the lower electrode 21,

using the “known . . . photolithographic masking and etching” techniques described

by Childs, id., 14:29–15:2; Ex. 1018, ¶¶ [0192]–[0193].


                                         - 73 -
predictable solutions, a person of ordinary skill has good reason to pursue the known

options within his or her technical grasp”).

      The contemporary prior art also provided an express motivation for forming

such an insulating layer over the metal source and drain electrodes (for example, a

planarization layer) before forming the anode electrodes of the OLED pixels. U.S.

Patent Application Pub. No. 2002/0000576 (“Inukai”) (Ex. 1016) noted that forming

an “interlaying insulating film” on top of an OLED’s TFT array would provide “a

good, level surface” for the OLED elements, which can be “extremely sensitive to

unevenness” Ex. 1014, ¶¶ [0310]–[0311], Fig. 14; Ex. 1018, ¶ [0184]. U.S. Patent

Application Pub. No. 2002/0009538 (“Arai”) (Ex. 1017) similarly explained that

“[i]t is very important” and “desirable” to form a level insulating layer above the

TFT array of an OLED “before forming the pixel electrode so that the light-emitting

layer can be formed on as flat [of a] surface as possible.” Ex. 1017, ¶ [0077], Fig.

5B; Ex. 1018, ¶ [0185].

      Further, as discussed by Dr. Fontecchio, making either of these obvious

design choices would have actually simplified the manufacturing process of Childs.

Lower electrode 21 (“an anode of indium tin oxide”) would no longer need to be

fabricated in the same layer as “metal electrodes 3 and 4 (typically of aluminum).”

Ex. 1005, 8:3–8, 8:19–22. The intervening insulating layer would thus serve to

protect the aluminum electrodes 3 and 4 from additional etching or oxygen



                                        - 74 -
contamination during the formation of the transparent indium tin oxide electrode 21,

preventing the formation of non-conductive aluminum oxide on electrodes 3 and 4

and simplifying the manufacturing process. Ex. 1018, ¶¶ [0188]–[0191].

      Accordingly, making such a change to Childs’ manufacturing process would

have been an obvious design choice well known in the art and well within the

knowledge and skill of a POSA at the time of the alleged invention of the ’338 patent,

as evidenced by the Kobayashi, Park, Inukai, and Arai prior art references discussed

above, each of which disclosed forming the OLED pixel electrode on top of a planar

insulating layer. This change would have required little more than a straightforward

change to the photomasks used to fabricate the TFT array in order to create

“windows” through that planar insulating layer that would connect the TFT array to

the OLED elements (just as conductive barriers 240 are already connected to

elements within the circuit substrate 100 via windows 12b). Childs itself notes that

the “[c]onnection windows (such as vias 12a, 12b, 12x, etc.) are opened in the layer

12 in known manner, for example by photolithographic masking and etching.” Ex.

1005, 14:29–15:2 (emphasis added); Ex. 1018, ¶ [0186].

                   1[d]: “a plurality of light-emitting layers formed on the
                   pixel electrodes, respectively; and”

      Childs discloses a plurality of light-emitting layers formed on the pixel

electrodes, respectively. As noted above, Childs discloses that “[e]ach pixel 200

comprises a current-driven electroluminescent display element 25 (21, 22, 23),” Ex.


                                        - 75 -
1005, 7:10–12, and that “a light-emitting organic semiconductor material 22” is

formed “between” each “lower electrode 21 and an upper electrode 23,” id., 8:16–

27, as depicted in Fig. 2, Ex. 1018, ¶¶ [0194]–[0195]. See also Ex. 1005, 9:3–11

(discussing the organic semiconducting polymer used to create “electroluminescent

layers 22”), 15:29–31.

                   1[e]: “a counter electrode which is stacked on the light-
                   emitting layers,”

       Childs discloses a counter electrode which is stacked on the light-emitting

layers. As noted above, Childs discloses that “[e]ach pixel 200 comprises a current-

driven electroluminescent display element 25 (21, 22, 23),” Ex. 1005, 7:10–12, that

“a light-emitting organic semiconductor material 22” is formed “between” each

“lower electrode 21 and an upper electrode 23,” id., 8:16–27, and that “the upper

electrode 23 may be a cathode,” id., 8:19–22; Ex. 1018, ¶ [0197].

                   1[f]: “wherein said plurality of transistors for each pixel
                   include a driving transistor, one of the source and the drain
                   of which is connected to the pixel electrode, a switch
                   transistor which makes a write current flow between the
                   drain and the source of the driving transistor, and a holding
                   transistor which holds a voltage between the gate and
                   source of the driving transistor in a light emission period.”

      Childs discloses that the plurality of transistors for each pixel include the

claimed “driving transistor” and “switch transistor,” and it would have been obvious

to further incorporate the claimed “holding transistor” in view of Shirasaki.




                                       - 76 -
      Specifically, Childs discloses a “drive TFT T1” “connected in series” with

LED 25 (the claimed “driving transistor, one of which the source and the drain of

which is connected to the pixel electrode”) and an “addressing TFT T2” connected

“to the gate of the individual drive TFT T1 of the respective pixel” (the claimed

“switching transistor which makes a write current flow between the drain and the

source of the driving transistor”), Ex. 1005, 7:10–30, as illustrated by annotated

Figure 1 of Childs, Ex. 1018, ¶ [0201]:




                                          - 77 -
      Childs does not include a “holding transistor which holds a voltage between

the gate and source of the driving transistor in a light emission period,” as recited by

claim 1. However, this “holding transistor” limitation would have been obvious

based on Shirasaki, which disclosed replacing a two-transistor pixel circuit (as in

Childs) with a three-transistor pixel circuit that includes each of the claimed “driving

transistor,” “switching transistor,” and “holding transistor.” In fact, Shirasaki’s

figures illustrate the same three-transistor pixel circuit that was later depicted in the

figures of the ’338 patent, Ex. 1018, ¶¶ [0202]–[0204]:




                     Ex. 1001 (’338 patent), Fig. 2 (annotated).




                                         - 78 -
                     Ex. 1004 (Shirasaki), Fig. 5B (annotated).

      Motivation to Combine:

      Childs and Shirasaki both disclose TFT pixel circuits for use in AMOLED

display panels.    And Shirasaki provides an express teaching, suggestion, or

motivation for why a POSA would have replaced Childs’ two-transistor pixel circuit

with Shirasaki’s three-transistor pixel circuit, as discussed above in § VIII.A.1.1[f]

regarding Shirasaki’s discussion of such two-transistor pixel circuits. See Ex. 1004,

¶¶ [0003]–[0004], [0007] (“it is difficult to display images with a desired luminance

tone for long time periods . . . As a consequence, no accurate tone control can be

performed . . . it becomes more difficult to make the characteristics of the transistors

104 of the individual pixels uniform”); Ex. 1018, ¶¶ [0205]–[0206].

      Accordingly, by replacing the two-transistor pixel circuit of Childs with

Shirasaki’s three-transistor pixel circuit, Shirasaki explained that several advantages




                                         - 79 -
can be obtained.9 Ex. 1001, ¶ [0018] (“This suppresses the influence of variations

in the voltage-current characteristic of the control system and allows the optical

element to stably display images with desired luminance”), ¶ [0011] (“[O]ne

advantage of the present invention is that pixels stably display image with desired

luminance in a display panel.”); Ex. 1018, ¶¶ [0207]–[0208].10

         For at least these reasons, the prior art provided a teaching, suggestion, or

motivation to replace Childs’ two-transistor pixel circuit with Shirasaki’s three-

transistor pixel circuit. This replacement would merely have been the “simple

substitution of one known element [Shirasaki’s three-transistor pixel circuit] for



9
    While Childs’ pixel circuit includes “a holding capacitor Ch” (depicted above) that

“hold[s] the resulting conductive state of the drive TFT T1,” Ex. 1005, 7:23–39, this

capacitor does not provide the same advantages as Shirasaki’s “holding transistor”—

the pixel circuits of both Shirasaki and the ’338 patent still include a capacitor in

addition to the “driving,” “switch,” and “holding” transistors, Ex. 1004, Figs. 1, 5A–

B; Ex. 1001, Fig. 2; Ex. 1018, ¶¶ [0208].
10
     Shirasaki also explains why a POSA would have been motivated to use a three-

transistor pixel circuit instead of a pixel circuit with “four or more transistors in one

pixel,” Ex. 1004, ¶ [0009], as discussed above in § VIII.A.1.1[f]; Ex. 1018, ¶ [0209]

(citing Ex. 1004, ¶¶ [0012], [0019], [0020]).


                                          - 80 -
another [Childs’ two-transistor structure],” and would have required no more than

“the predictable use of prior art elements according to their established functions.”

KSR, 550 U.S. at 415–19; Ex. 1018, ¶ [0210].

      Reasonable Expectation of Success:

      Replacing Childs’ two-transistor pixel circuit with Shirasaki’s three-transistor

pixel circuit would have been well within the skill of a POSA. As discussed above,

Shirasaki expressly discloses that its three-transistor pixel circuit is meant to replace

the two-transistor pixel circuit found in “conventional light emitting element display”

devices (such as Childs), and would have given a POSA a reasonable expectation of

success in modifying Childs in this manner. Ex. 1004, ¶¶ [0002]–[0008], [0013]–

[0019]. And Childs and Shirasaki each come from the same field of endeavor—

active matrix organic light-emitting diode display panels featuring thin-film

transistor arrays. Ex. 1005, 1:5–7; Ex. 1004, ¶¶ [0041], [0043]; Ex. 1018, ¶¶ [0211]–

[0212].

      Accordingly, a POSA would have recognized that the two-transistor pixel

circuit in Childs could be replaced with Shirasaki’s three-transistor pixel circuit

without altering any of the layers above the transistor array substrate in Childs’

layered OLED structure. Childs itself confirms that:

      Other pixel circuit configurations are known for active matrix display
      devices, and it should be readily understood that the present invention



                                         - 81 -
         may be applied to the pixel barriers of such a device regardless of the
         specific pixel circuit configuration of the device.

Ex. 1005, 7:6–9 (emphasis added). Making this modification would have required

no more than the “simple substitution of one known element [Shirasaki’s three-

transistor pixel circuit] for another [Childs’ two-transistor structure],”11 and would

have required simply “the predictable use of prior art elements according to their

established functions.” KSR, 550 U.S. at 415–19; Ex. 1018, ¶¶ [0213]–[0214].

               2.     Claim 2

                      “A panel according to claim 1, wherein said plurality of
                      interconnections include at least one of a feed
                      interconnection connected to the other of the source and the
                      drain of at least one of the driving transistors, a select
                      interconnection which selects at least one of the switch


11
     While making the change from Childs’ two-transistor pixel circuit to Shirasaki’s

three-transistor pixel circuit would have required changing the photomasks used to

fabricate the TFT array and relocating the “windows” through Childs’ “planar

insulating layer 12” that connect the TFT array to the OLED elements, these were

routine and predictable manufacturing steps involved during the fabrication of every

OLED display panel. As Childs notes, the “[c]onnection windows (such as vias 12a,

12b, 12x, etc.) are opened in the layer 12 in known manner, for example by

photolithographic masking and etching.” Ex. 1005, 14:29–15:2 (emphasis added).

Ex. 1018, ¶ [0215].


                                          - 82 -
                    transistors, and a common interconnection connected to the
                    counter electrode.”

      In light of the disclosure and claims of the ’338 patent, a POSA would have

understood this claim to require that the plurality of interconnections include at least

one of the three types of claimed interconnections (“feed,” “select,” or “common”)

(as opposed to requiring all three types of claimed interconnections, as recited by

dependent claim 4). Ex. 1018, ¶ [0216]. And Childs’ interconnections constitute

feed interconnections connected to the other of the source and the drain of at least

one of the driving transistors. Childs discloses that its “conductive barrier[s] 240”

can be “connected to and/or from one or more circuit elements,” with one of those

circuit elements being the “supply line 140,” Ex. 1005, 9:20–29, which is itself

connected to drive TFT T1, id., 7:10–17, as depicted in Figure 1 of Childs, Ex. 1018,

¶ [0217]:




                                         - 83 -
      Childs’ interconnections also constitute select interconnections which select

at least one of the switch transistors. Childs discloses that “conductive barrier[s]

240” can supplement and/or replace “addressing line 150,” Ex. 1005, 9:20–29,

which transmits the “selection signal” that “turns on the addressing TFT T2,” id.,

7:18–22, as illustrated in Figure 1, above, Ex. 1018, ¶ [0218].

             3.    Claim 3

                   “A panel according to claim 2, wherein each of the light-
                   emitting layers is formed between two of the feed




                                        - 84 -
                    interconnection, the select interconnection, and the common
                    interconnection.”

      Childs discloses embodiments in which each of the light-emitting layers is

formed between a feed interconnection and a select interconnection.

      As illustrated in Figure 1, Childs’ pixels are each bounded on one side by

voltage supply line 140, and on the other side by addressing line 150. And, for

example, Childs discloses that a first “metal core 240” of a first “barrier 210” “form[s]

(or back[s] up)” “addressing line 150,” (the claimed select interconnection) and a

second “metal core 240x” of a second “barrier 210x” “form[s] (or back[s] up)”

“supply line 140” (the claimed feed interconnection). Ex. 1005, 11:11–21. This is

illustrated in Figs. 5–6 of Childs, which show pixels 200 (each of which features

organic light-emitting layers, as discussed above) formed between the projecting

interconnections 210 (on top) and 210x (on bottom), Ex. 1018, ¶¶ [0220]–[0221]:




                                         - 85 -
            4.     Claim 5

                   “A panel according to claim 1, wherein said plurality of
                   pixels include a red pixel, a green pixel, and a blue pixel.”

      Childs teaches, or at a minimum strongly suggests, this limitation. Childs

states that its barriers “prevent pixel overflow of conjugate polymer materials that

may be ink-jet printed for red, green and blue pixels of a color display.” Ex. 1005,

1:20–2:1. Accordingly, a POSA would have recognized that Childs was directed for




                                       - 86 -
use in a conventional color OLED display, which were well known to require and

include red, green, and blue pixels. Ex. 1018, ¶ [0223] (citing Ex. 1007).

             5.     Claim 6

                    “A panel according to claim 5, wherein said plurality of
                    pixels comprises a plurality of sets each including the red
                    pixel, the green pixel, and the blue pixel arrayed in an
                    arbitrary order.”

      Childs states that its barriers “prevent pixel overflow of conjugate polymer

materials that may be ink-jet printed for red, green and blue pixels of a color display,”

Ex. 1005, 1:20–2:1, and a POSA would have recognized that these red, green, and

blue pixels would be arrayed into sets of three pixels each including a red, green,

and blue pixel in an arbitrary order, as disclosed by numerous contemporary prior

art references that discussed color OLED displays, Ex. 1018, ¶ [0225] (citing Ex.

1007).

             6.     Claim 7

                    “A panel according to claim 1, wherein at least one of the
                    interconnections has a thickness of 1.31 to 6.00 μm.”

      Childs discloses that “the conductive barrier material 240” (the claimed

interconnections) “may have a thickness Z,” disclosing (in the only example

provided) that “Z may be between 2 μm and 5 μm,” Ex. 1005, 10:30–11:2, within

the claimed range, Ex. 1018, ¶ [0227].




                                         - 87 -
             7.     Claim 8

                    “A panel according to any one of claims 1 or 2 to 7, wherein
                    at least one of the interconnections has a width of 7.45 to
                    44.00 μm.”

      Childs discloses that “the conductive barrier material 240” (the claimed

interconnections) “may have a line width Y,” disclosing (in the only example

provided) that “Y may be 20μm,” Ex. 1005, 11:3–6, within the claimed range, Ex.

1018, ¶ [0228].

             8.     Claim 9

                    “A panel according to claim 1, wherein at least one of the
                    interconnections has a resistivity of 2.1 to 9.6 μΩcm.”

      As explained by Kobayashi, the resistivity of the interconnections depends on

the material used to construct them (as opposed to the geometry and/or dimensions

of those interconnections), Ex. 1018, ¶ [0229] (citing Ex. 1003). Childs discloses

preferably using either “aluminium or copper” as the “electrically conductive

material 240” used to construct its interconnections. Ex. 1005, 10:6–10, 16:27–28.

And the ’338 patent itself states that the interconnections will have a “resistivity of

2.1 to 9.6 μΩcm” “when an Al-based material or Cu is used” to construct those

interconnections. Ex. 1001, 21:58–62; Ex. 1018, ¶ [0229].

             9.     Claim 10

                    “A panel according to claim 1, wherein said plurality of
                    interconnections are formed from a conductive layer that is
                    different from a layer forming the source and the drain of



                                        - 88 -
                   each of the transistors and a layer forming the gate of the
                   transistors.”

      Childs discloses that its “conductive metal barriers 240” (the claimed plurality

of interconnections) are formed from a conductive layer that is different from the

layer 1 forming the source and the drain of each of the transistors, and the layer 5

forming the gate of each of the transistors, Ex. 1005, 8:3–15, 10:6–10, as illustrated

by annotated Figure 2, Ex. 1018, ¶ [0231]:




Childs further discloses that the source and drain regions 1 are made from

polysilicon, and that the gate electrode 5 is made from aluminum or polysilicon, Ex.

1005, 8:3–8, whereas the conductive metal barriers 240 are made from metal with

“very low resistivity,” such as “aluminum or copper or nickel or silver,” id., 10:6–8;

Ex. 1018, ¶ [0232].




                                        - 89 -
             10.   Claim 11

                   “A panel according to claim 1, wherein said plurality of
                   interconnections are formed from a conductive layer
                   different from a layer forming the pixel electrodes.”

      Childs discloses that its “conductive metal barriers 240” (the claimed plurality

of interconnections) are formed from a conductive layer that is different from the

layer forming the pixel electrodes 21, as illustrated by annotated Figure 2, Ex. 1018,

¶ [0234]:




Childs discloses that lower electrode 21 “may be an anode of indium tin oxide (ITO),”

Ex. 1005, 8:19–22, whereas the conductive metal barriers 240 are made from metal

with “very low resistivity,” such as “aluminum or copper or nickel or silver,” id.,

10:6–8; Ex. 1018, ¶ [0235].




                                        - 90 -
             11.    Claim 12

                    “A panel according to claim 1, wherein said plurality of
                    interconnections are thicker than a layer forming the source
                    and the drain of each of the transistors and a layer forming
                    the gate of each of the transistors.”

      Childs expressly states that its “conductive barrier material 240”—the claimed

plurality of interconnections—“may have a thickness Z that is a factor of two or

more (for example at least five times) larger than the thickness z of this conductor

layer 5(150),” which forms the gate of each of the transistors “in the circuit substrate

100.” Ex. 1005, 10:30–11:1. And annotated Figure 2 of Childs, for example,

illustrates how conductive metal barriers 240 (the claimed plurality of

interconnections) are substantially thicker than both layer 1 that forms the source

and drain of each of the transistors, as well as layer 5 that forms the gate of each of

the transistors, Ex. 1018, ¶¶ [0237]–[0238]:




                                         - 91 -
             12.   Claim 13

                   “A panel according to claim 1, wherein said plurality of
                   interconnections are thicker than the pixel electrodes.”

      Childs expressly states that its “conductive barrier material 240 may have a

thickness Z that is a factor of two or more (for example at least five times) larger

than the thickness z of this conductor layer 5(150) in the circuit substrate 100,” Ex.

1005, 10:30–11:1, whereas the “lower electrode 21 is formed as a thin film,” id.

8:22–24. And annotated Figure 2 of Childs, for example, illustrates how the

conductive metal barriers 240 (the claimed plurality of interconnections) are

substantially thicker than layer 21 that forms the pixel electrodes of Childs’ OLED

pixels 200, Ex. 1018, ¶¶ [0239]–[0240]:




                                        - 92 -
IX.   CONCLUSION
      Petitioner respectfully requests inter partes review and cancellation of claims

1–3 and 5–13 of the ’338 patent.

Date: December 18, 2019                 Respectfully submitted,


                                        By /David A. Garr/
                                        David A. Garr
                                          Registration No.: 74,932
                                        Grant D. Johnson
                                          Registration No.: 69,915
                                        COVINGTON & BURLING LLP
                                        One CityCenter, 850 Tenth Street, NW
                                        Washington, DC 20001

                                        Peter P. Chen
                                           Registration No.: 39,631
                                        COVINGTON & BURLING LLP
                                        3000 El Camino Real
                                        5 Palo Alto Square, 10th Floor
                                        Palo Alto, CA 94306




                                       - 93 -
                  CERTIFICATION UNDER 37 C.F.R. § 42.24(D)

      I certify that the foregoing complies with the type-volume limitation of 37

C.F.R. § 42.24 and contains 13,946 words based on the word count indicated by the

word-processing system used to prepare the paper, and excluding those portions

exempted by § 42.24(a).



Date: December 18, 2019                    /David A. Garr/
                                           David A. Garr, Esq.
                                           Registration No.: 74,932
                         CERTIFICATE OF SERVICE

      Pursuant to 37 C.F.R. §§ 42.6 and 42.105, I certify that the foregoing Petition

for Inter Partes Review of U.S. Patent No. 7,446,338 Under 35 U.S.C. §§ 311–319

and 37 C.F.R. § 42.100 et seq., together with Petitioner’s Exhibits Nos. 1001–1019,

was served by FedEx, a means at least as fast and reliable as Priority Mail Express®,

on the following correspondence address of record for patent owner:

Holtz, Holtz & Volek PC
630 Ninth Avenue, Suite 1010
New York, NY 10036-3744
(212) 319-4900

With an additional courtesy copy sent to patent owner’s litigation counsel:

Gregory S. Dovel
Sean A. Luner
Jonas B. Jacobson
DOVEL & LUNER, LLP
201 Santa Monica Blvd., Suite 600
Santa Monica, CA 90401
(310) 656-7066

Marc Fenster
Reza Mirzaie
Neil A. Rubin
Kent N. Shum
Theresa Troupson
RUSS AUGUST & KABAT
12424 Wilshire Blvd., 12th Floor
Los Angeles, CA 90025
(310) 826-7474

Date: December 18, 2019                      /David A. Garr/
                                             David A. Garr, Esq.
                                             Registration No.: 74,932
